               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                                         Formatted: Font color: Red
Safani Gallery, Inc.,

                          Plaintiff,

v.                                      Civil Action No. 1:19-cv-10507-VSB

The Italian Republic;

Ministero dei Bene e delle Attivita Culturali
 E del Turismo (a/k/a Ministry of Cultural
 Heritage and Activities and Tourism);

Cyrus Vance, Jr.,
New York County District Attorney;


                                                                                         Formatted: Indent: Before: 0", Hanging: 5", Tab stops:
                                                                                          0.5", Left + 1", Left + 1.5", Left + 2", Left + 2.5", Left
                          Defendants;                                                    + 3", Left + 3.5", Left + 4", Left + 4.5", Left + 5", Left

Head of Alexander,

                          In Rem Defendant.



                        SECOND AMENDED COMPLAINT

                                INTRODUCTION

      This is an action seeking redress for the unlawful taking and continuing

expropriation by the Defendants, The Italian Republic, a/k/a Repubblica Italiana,

(hereinafter “Italy”), acting through its agents and through an agency and               Formatted: Font color: Red
                                                                                         Formatted: Font color: Red
instrumentality of the State, Defendant, Ministero dei Bene e delle Attivita Culturali   Formatted: Font color: Red

                                          1
e del Turismo (a/k/a/ Ministry of Cultural Heritage and Activities and Tourism,

(hereinafter “MIBACT”), and Defendant Cyrus Vance, in his official capacity as

District Attorney of New York County (hereinafter “Manhattan District Attorney”),

of property referred to herein as the “Head of Alexander,” which the Plaintiff, Safani

Gallery, Inc. (hereinafter “Safani”) lawfully acquired as a bona fide good faith

purchaser for value and lawfully owns.

      In this action, Safani seeks:

(1) a declaratory judgment declaring that Safani Gallery, Inc. is the exclusive owner

of the Head of Alexander and that neither Italy MiBACT, nor any other party has

anyno rights in or claims to the Head of Alexander;

(2) the immediate return of the Head of Alexander to Safani; or, in the alternative,

just compensation for the Head of Alexander and all costs and fees associated with

the seizure;

(3)   damages for the losses incurred by Safani as a proximate result of the

Defendant’s wrongful conduct as described more fully herein.

(4) Injunctive relief as described more fully herein.

                         JURISDICTION AND VENUE

1.    This action arises under the Declaratory Judgment Act, 28 U.S.C. §§2201(a)

and 2202.

2.    This Court also has jurisdiction under 28 U.S.C. §§1330; 1605(a); 1651;


                                          2
42 U.S.C. §§1983; 28 U.S.C. §1331 (Federal Question);

28 U.S.C. §1343 (a)(3) (Civil Rights Action), and

28 U.S.C. §1367 (a) (Supplemental Jurisdiction). The case is brought as well

pursuant to the Court’s in rem jurisdiction over the Head of Alexander (the “res).           Formatted: Font: Italic, Complex Script Font: Italic


.                                                                                            Formatted: Indent: Before: 0", First line: 0"


3.     This Court is an appropriate venue for this action pursuant to 28 U.S.C.              Formatted: Indent: Before: 0", First line: 0", Tab stops:
                                                                                             1", Left + 1.5", Left + 2", Left + 2.5", Left + 3", Left +
                                                                                             3.5", Left + 4", Left + 4.5", Left + 5", Left + 5.5", Left
§§ 1391(b) and (f)(1). The property that is the subject matter of this action is located

in this judicial district and the events giving rise to the claims herein occurred in this

judicial district.

                                       PARTIES

4.     Plaintiff, Safani Gallery, Inc. is a corporation incorporated in the

State of New York, with its principal place of business within the Southern District

of New York.         It engages in the purchase and sale of valuable artifacts

internationally. It is wholly owned by Alan Safani.

5.     Defendant, Italian Republic, a/k/a/ Repubblica Italiana is a foreign

state, more commonly known as Italy.

       The Defendant operates through agents and has several agencies and

                                                              instrumentalities       that

                                                              have an interest in the




                                            3
                                                            ownership,         control,

                                                            operation and

exhibition of the artifact at issue in this case.

6. Defendant Such agencies and instrumentalities include, but are not limited to the

Italian Ministry of Culture Heritage and Activities and Tourism

(“MiBACT”)inistry of Culture”) and is such an agencyies and instrumentality of

Italy i and it engageses are engaged in commercial activity in the United States.

 MiBACT The Ministry of Culture regularly sponsors exhibits of artifacts in the

United States and engages in commercial activity in association with those

exhibits, selling merchandise and promoting Italian tourism for commercial

purposes.

      MiBACT has a separate legal personality from Italy. It can and does act

Separately in many areas as a matter of Italian law. MIBACT has the right to sue

and can be sued, it bears civil liability on its own, separate from the State, it owns

copyrights in its own name, it independently holds exhibition and reproduction

rights, it handles its own asset management, it is a shareholder of a company in its

own name, and it engages in commercial activities, in the U.S. and throughout the

world such that its “core functions” are commercial.

7.    Defendant Cyrus Vance, Jr., is the New York County District Attorney and is

an adult, resident-citizen of New York, located within this District. At all times


                                            4
relevant to this lawsuit, Defendant Vance, acting through his office’s employees and

agents, and others they have associated with and worked in concert with, has acted

under color of State law and the actions complained of herein, were taken in violation

of clearly established law at the time they were taken.

8.    The Head of Alexander is the res at issue in this action. It is located within

this District, in the custody, at present, of the New York County District Attorney,

following its seizure, also within this District, from Safani Gallery, Inc. This Court’s

in rem jurisdiction is invoked with respect to this res, to give notice to all parties

who claim an ownership interest in the Head of Alexander and this Court is the forum

in which all who make any claim to an ownership interest in the Head of Alexander

should bring his/her/its claim for presentation to the Court, in order for the Court to

quiet title and to determine who is the lawful owner of the Head of Alexander. If

the Court determines the lawful owner to be a party other than Safani Gallery, Inc.,

Plaintiff demands just compensation as a bona fide good faith purchaser for value.

96.   The acts that are complained of in this action were taken by Italy and

MiBACT, refer to Italy and MiBACT, acting through their

through its agents or instrumentalities, and in concernt with Vance and include

causing the unlawful taking of the Plaintiff’s property (and its rights in the same),

in violation of international law. 28 U.S.C. §1605(a)(3).                                  Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                           stops: 0.5", Left

107. Additionally, the acts complained of in this action were taken by Italy,


                                            5
acting through its agents or agencies and instrumentalities, acting in the scope of

their office, employment and agency, and were tortious acts occurring entirely in the

United States (through telephonic and electronic communications into the United

States) causing Plaintiff the loss of his valuable property and to suffer money

damages in the United States. 28 U.S.C. §1605(a)(5).



                     FACTS COMMON TO ALL COUNTS

A. Safani’s Acquisition of the Head of Alexander and Provenance Summary

118. On or about June 20, 2017, Safani purchased the Head of Alexander from

Classical Galleries Ltd. for approximately $152,625.00 and is a bona fide good

faith purchaser for value of the Head of Alexander.

129. In connection with the purchase of the Head of Alexander, Safani was given

express representations and warranties of the authenticity, ownership, export

licensing, and other attributes of the provenance from the Foundation that sold

Safani the piece through Classical Galleries. Ltd. and Safani relied on the same.

Additionally, each sale of the Head of Alexander by and through Sotheby’s

included similar representations and warranties and each buyer relied on them.

130. On or about August 7, 2017, Safani caused the Head of Alexander to be

transported from England, where Safani viewed and purchased the piece, to New

York, with all legally required import documents.


                                          6
141. In an exercise of its due diligence, Safani investigated the Head of

Alexander’s provenance and retained an experienced researcher to assist in

researching the piece’s provenance.

152. Among other steps Safani took in the process of researching the provenance

of the Head of Alexander, Safani had a search of the Art Loss Registry conducted.

163. On or about June 6, 2017, the Art Loss Registry confirmed that it knew of

no claims that the Head of Alexander was missing or stolen.

174. The Art Loss Registry further confirmed that the Head of Alexander had

been been acquired by the world renowned and respected antiquity collector,

Hagop Kevorkian, likely prior to World War II.

185. A researcher retained by Safani took all reasonable steps to ascertain the

details surrounding the acquisition of the Head of Alexander by Mr. Kevorkian.

196. The Art Loss Registry also confirmed that the Kevorkian Fund offered the

Head of Alexander for sale at auction through the reputable auction firm, Sotheby

Parke Bernet on November 22, 1974 and advertised the piece with a picture in its

catalogue.

2017. The Head of Alexander was offered for sale again at auction by Sotheby’s in

2011 and the auction, consistent with Sotheby’s practice, was widely advertised

around the world, with a picture of the piece included in its catalogue and put on

display openly.


                                          7
2118. The Head of Alexander was purchased at the 2011 Sotheby’s auction by

the private collector from whom Safani purchased it. That collector held it from

2012 to 2017 when Safani purchased it. The private collector received

representations and warranties concerning the provenance of the Head of

Alexander in connection with its purchase from Sotheby’s.

2219. Upon information and belief, at no time ever, prior to February of 2018, has

any agent of Italy or any custodian of the Head of Alexander, notified any law

enforcement official or made any claim in any forum in any way contending or

even suggesting that the Head of Alexander ever was stolen or constituted stolen

property.

230. There is no competent evidence at all that the Head of Alexander ever was

stolen, nor, therefore, is there any competent evidence as to when any alleged theft

of the Head of Alexander ever took place, nor is there any competent evidence as

to who stole or even might have stolen the Head of Alexander.

241. The Head of Alexander never was stolen.

B. Italy’s Baseless Claim in 2018 That the Head of Alexander Was Stolen

252. On or about February 19, 2018, a member of the staff of the Archaeological

Site of the Roman Forum and Palantine Hill, acting as an agent of the Defendant

Italian Republic, filed a claim with MiBACT, Italian law enforcement authorities

working under the aegis of the Ministry of Culture, asserting to the effect that, after


                                           8
viewing an advertisement for the sale of the Head of Alexander in a catalogue

Safani had prepared and publicly distributed, that the staff member “recognized”

the piece as one that purportedly had been noted as missing or lost from the

Antiquarium Forensic archives approximately 58 years earlier.

263. On or about February 22, 2018, an MiBACT employee a member of the law

enforcement

authorities with whom such claim was made, again, acting as an agent of the

Defendant Italian Republic, and specifically as an employee of an agency within

the Ministry of Culture, contacted the New York District Attorney’s Office (“DA”)

in New York, claiming that the Head of Alexander, publicly advertised for sale by

Safani at an upcoming art fair in Holland, was a stolen object, rightfully owned and

possessed by the Ministry of Culture and ultimately by Italy. The MiBACT

employee demanded the return of the Head of Alexander which Safani had bought

as a bona fide good faith purchaser for value.the Defendant and demanding the

return of the artifact to Italy.

27.    That claim was false and was not supported by any competent evidence            Formatted: Tab stops: 0.5", Left


establishing that the Head of Alexander was stolen and MiBACT knew there was

no competent evidence supporting its false claim at the time it made such claim. In

fact, the information MiBACT relied on and conveyed to the Manhattan DA did

not support its claim that Italy’s patrimony laws had been violated, based on the


                                         9
purported date of excavation for the Head of Alexander. That date was changed

once it was recognized that the initially claimed date of excavation would not

support its false claim that the Head of Alexander was stolen, in order to support

its false claim.

284. On the same date that it received the claim and demand from MiBACT Italy

that theis

Head of Alexander purportedly had been stolen on some unknown date within the

past 100 years or so, by some unknown purported thief, and that never before had

been reported stolen, or in any way claimed to have been stolen, the Manhattan

District Attorney’s Office obtained a warrant for the seizure of the Head of

Alexander from Safani, a law-abiding American citizen and well-respected

artifacts collector and dealer, and bona fide good faith purchaser for value, and

with the assistance of local and federal law enforcement officers, entered Safani’s

Gallery in Manhattan, New York, and seized the Head of Alexander.

29.    Upon information and belief, the submission made by Defendant Vance to         Formatted: Tab stops: 0.5", Left


obtain the warrant was based entirely on information provided by MiBACT and

MiBACT’s false claim that the Head of Alexander was stolen and did not provide

probable cause for the seizure of the Head of Alexander

3025. The Manhattan District Attorney’s Office took custody of the Head of




                                         10
Alexander based on MiBACT’s demand that it do so and solely and exclusively for

the purpose of transferring the Head of Alexander to MiBACT, without any

provision for just compensation to be paid to Safani and for no legitimate law

enforcement purpose. There was and had been no ongoing law enforcement

investigation with respect to the Head of Alexander; indeed no claim that it was

stolen ever before had been made by anyone, at any time, in any forum.

31.       Following its wrongful seizure of the Head of Alexander from Safani,

Defendant Vance filed a “Turnover Application,” seeking exclusively to have the

Head of Alexander transferred to MiBAC, without any hearing before any

competent judicial authority.

32.       In fact, to facilitate its goal of summarily having the Head of Alexander

taken from Safani and transferred to Italy, Defendant Vance initiated “Turnover”

proccedings in a state court that, according to clearly established law, and a then-

recent judicial decision, had no jurisdiction to provide such summary relief where,

as here, ownership is at issue. Defendant Vance well knew this to be the case

when he selected that forum and those summary proceedings. Indeed, Defendant

Vance’s office was a party to the case in which a judge of the court at issue had so

ruled. And the decision so holding followed a long line of authority to the same

effect.




                                            11
at the /request of the Defendant, Italian Republic and as its agent, and continues to

maintain custody and control of the Head of Alexander within this judicial district,

as an agent of the Defendant, Italian Republic, for the stated purpose of delivering

the Head of Alexander to the Defendant, Italian Republic.

3326. In order to facilitate the immediate transfer of the Head of Alexander from

the Plaintiff to the Italian Ministry of Culture, the DA chose to initiate a summary    Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

      process in a New York State court that is intended to be used to return stolen

      property to his undisputed rightful owner, expressly where ownership is not

      contested.

3427. In so acting on behalf of the Italian Ministry of Culture, the DA knew that

a judge on the court overseeing the chosen summary process recently had ruled           Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

      that that court had no jurisdiction to hear such a claim when ownership was

      disputed, and that in so ruling, that judge was following a long line of

      authority so holding.

3528. Defendant Vance, The DA, acting on behalf of MiBACT, the Italian

Ministry of Culture, chose that court

and that summary proceeding nevertheless, with the case assigned to a different         Formatted: Tab stops: 0.5", Left


judge on the court - the judge who Defendant Vance the DA had convinced to sign

the warrant for the seizure of the Head of Alexander from the Plaintiff.

3629. After considering briefs on the issues - briefs in which Defendant Vance the


                                          12
told the state court DA advised the

state court that it did not even need to conduct any sort of hearing in the matter,

that court convened a hearing and, after an off-the-record discussion of the issues

with the parties, announced that while the court was “inclined” to accept that it

had jurisdiction to hear the matter, the court was also inclined to agree that it

should not hear it and that the matters at issue here should be determined at a

“plenary proceeding, civil proceeding” rather than in the summary criminal

proceeding for which that court was intended.                                          Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                       stops: 0.5", Left

370. The state court judge emphasized that nothing put on before him would at

the proceeding would be accepted as a fact; rather he would just hear lawyers’

arguments. The state court also advised the parties that while there might be

situations where ownership was at issue in which it would be appropriate for the

court to exercise jurisdiction, this is not such a case and that this case should be

heard in this Court. and the

38.   The state court judge said: “any proceeding that I would so would be in the

nature of a summary type of proceeding, and that would not be appropriate in this

case.” “I think that these are issues that should be explored in the manner

suggested by (Safani), and that the best forum for that is the forum they have now

chosen, which is the Southern District of New York.”

39.   The state court denied Defendant Vance’s


                                          13
the DA’s request to turn over the Head of Alexander to Italy.

40. Defendant Vance maintains custody of the Head of Alexander within this                Formatted: Indent: Before: 0", First line: 0"


District and he is holding it exclusively for the purpose of fulfilling his agenda of

sending it to Italy, depriving Safani of its ownership rights and rights as a bona fide

good faith purchaser for value, as demanded by MiBACT and Italy.

431. Safani is a bona fide good faith purchaser for value of the Head of

Alexander and is its rightful owner to the exclusion of all others.

432. The taking of the Head of Alexander from Safani and continuing to deprive

Safani of the possession and control of the Head of Alexander is unlawful.

433. There is no competent evidence to establish a meritorious claim that the

Head of Alexander ever was stolen from the Italian Republic at anytime by anyone

ever or that the Italian Republic, MiBACT, or anyone other than Safani is the

rightful owner of the Head of Alexander.

434. Moreover, under Italian law any charge alleging the theft of the Head of

Alexander would be barred by the applicable statute of limitations.

435. Additionally, Safani’s status as a bona fide good faith purchaser for value,

under the circumstances present here, extinguishes and overrides any claim by the

Italian Republic, MiBACT, or anyone else that it is the rightful owner of the Head

of Alexander.

436. MiBACT , Italy, and Vance (based on information provided to Vance by


                                          14
MiBACT, base their claim The Ministry of Culture bases its claim

that the Head of Alexander is stolen

property on two mistaken propositions:                                                Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left

        A. Defendants claims that the Head of Alexander was stolen and that

MiBACT or Italy it is the rightful owner because it purportedly was excavated in

Italy after 1909 and therefore under Italy’s patrimony law, it was and remains

exclusively the Italian Republic’s property and it is “stolen” property as to any

other party seeking to claim ownership.

        B. Defendants claims the Head of Alexander is “stolen” property because

they have not found it does not find any evidence of any export license authorizing

the piece’s export from Italy.

437. There is no competent evidence, let alone sufficient evidence to establish

that the Head of Alexander comes within the ambit of Italy’s patrimony laws for

several reasons.

438. By the Defendant’s own admission, it is quite possible that the Head of

Alexander was excavated as early as 1899. Indeed, upon information and belief,

when the MiBACT nistry of Culture made its demand on Vance contacted the DA

on or about February 22, 2018, it represented to Vance the DA that the Head of

Alexander likely was excavated sometime around 1899 and perhaps as late as

1903.


                                          15
439. On February 22, 2018, when Vance the DA sought and obtained the warrant

tTo

sseize the Head of Alexander from Mr. Safani’s gallery, Vance the DA believed

the item to have been excavated around 1899.                                            Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

5040. When shortly after the seizure, Vance the DA met with Mr. Safani, Vance

and provided a detailed reverse proffer concerning the evidence Vance had been

provided by MiBAC that purportedly proved that the Head of Alexander. Among

other representations made by Vance at that reverse proffer was the representation

that Vance would prove that the Head of Alexander was excavated between 1899

and 1903. This was reportedly based on information supplied to Vance by

MiBACT,

the DA aAdvised

that it had proof that the Head of Alexander was excavated between 1899 and             Formatted: Tab stops: 0.5", Left


1903.

5141. Vance The DA later changed its claim concerning the evidence, to a claim

that the only began to claim that the Head of Alexander was excavated after

1909 after the seizure from Mr. Safani’s gallery and after it learned that its theory

that the item was stolen only had any validity if it claimed that the item was

excavated after 1909.

5242. Even Aafter the seizure from the Plaintiff, the expert custodian from the


                                          16
Anitquarium Firense, who, as an agent for MiBACT and Italy Defendant’s agent

and as an agent for the Ministry of Culture, made the initial claim that the item was

stolen, has admitted under oath that the item could well have been excavated as

early as 1899, and therefore would not support the theory that it was stolen because

it was excavated after 1909.

5343. Italy and MiBACT The Defendant and its Ministry of Culture knew at the

time they it made the

claim that the Head of Alexander was stolen that there was no competent evidence

that the Head of Alexander was stolen; yet MiBACT n; yet it demanded its seizure

by Vance from the Plaintiff and Vance, the DA, working in concert with the

MiBACT Defendant, through its Ministry of Culture, and at the Ministry of

and at MiBACT’s Culture’s behest, unlawfully seized the Head of Alexander from

the Plaintiff, based on “facts” that would not have supported the claimed violation

of Italy’s patrimony laws.                                                              Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

5444. Working with the MiBACT, Defendant, and at MiBACT’s the Defendant’s

behest, and based on an

agreement with the MiBACT, Vance, Defendant, the DA, together with the

Homeland Security Department, and without any sufficient independent

investigation into whether the Head of Alexander actually was stolen property,

and without any or probable cause to believe it was stolen property, sought and


                                         17
obtained a warrant for its seizure from Safani Gallery and unlawfully seized it

from the Plaintiff.

55.   Upon information and belief, including information provided at the reverse

proffer, the information Vance provided to the state court justice who issued the

seizure warrant, did not support the theory that the Head of Alexander was stolen,

based on its excavation after the enactment of Italy’s patrimony laws and did not

otherwise provide any probable cause to believe the Head of Alexander was stolen

or that any cognizable crime had been committed and that the Head of Alexander

could lawfully be seized.                                                             Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left

5645. In the application for the seizure warrant prepared and submitted for thea

warrant to enter Safani Gallery and seize the Head of Alexander, Vance the DA

submitted a cut and pasted statement from the attorney now serving as counsel for

the Italy Defendant in this case, Ms. Leila Amineddoleh, with her authorization for

the same, purporting to be expert testimony on Italy’s patrimony laws, offered to

support purportedly supporting the claim that the Head of Alexander; yet at the

time Ms. Amineddoleh’s expert statement was provided with her authorization,

knowing that her statement would be used to secure a warrant to seize the item

from an American citizen, she knew nothing about the item at issue, nor the

circumstances surrounding its excavation or any claim of theft, nor whether Italy’s

patrimony laws applied or somehow rendered the item stolen.


                                         18
5746. Counsel for Italy in the instant matter, holds herself out on her website as a

“cultural heritage law expert for the New York District Attorney’s Office ...” and

touts her work with that office involving the “repatriation” of a number of artifacts

in various cases.

5847. Additionally, counsel for Italy in the instant matter posted a message on

Twitter on December 5, 20129 announcing that she could not represent Italy in this

matter and that she had served as the “patrimony law expert” for “the warrant in

this case.”

59.   Shockingly, in a submission made in this Court under oath, Ms.

Amineddoleh falsely denied ever making the Twitter post identified in the

preceding paragraph. Further, the post in question was deleted from the Twitter

string in which it appeared; fortunately, it was preserved in archives and was

recovered, demonstrating the false nature of the sworn representation made to this

Court. This appears to be consistent with the manner in which Italy has

approached this matter from the start.

6048. AMoreover, at the time the Defendant enacted its patrimony laws, the Head

oOf

AAlexander was not the type of artifact that fell within the ambit of the intended or

stated coverage of the patrimony laws.                                                  Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

6149. The Defendant cannot establish, based on competent evidence when the


                                          19
Head of Alexander was exported, that at the time of such exportation the

Defendant required or issued export licenses for the exportation of such pieces, or

that export licenses from the time of its export were and have been maintained or

that any record of any export license from the time period of its export would still

exist.

6250. The exportation of the Head of Alexander without an export license does

not transmute the Head of Alexander into stolen property or otherwise lead to the

legal conclusion that it has the status of stolen property.

C. The Defendants Have Italian Republic Has No Legitimate Claim of

Ownership

6351. According to Vance, at the time of the seizure, MiBACT the DA, the

Ministry of Culture has in the past claimed that

after the excavation of the Head of Alexander, likely around 1899, the Head of

Alexander was placed in a museum owned and run by the Italy Defendant and its

agents; but, in the limited discovery conducted on agreement between Vance and

Safani, no it has no competent proof to support that claim was produced by the

Defendants after inquiry by Safani.

6452. MiBACT The Ministry of Culture claims that in the course of an inventory

that Italy’s that

Defendant’s agents purportedly conducted with respect to objects at that museum,


                                           20
sometime around 1958, they it supposedly noticed that the Head of Alexander was

missing from its inventory and Italy’s Defendant’s agents made a notation on a

card as to the piece that it was lost or missing (“perdute”). There was no

indication made at any time, by anyone, to anyone, in any forum, that the piece

was stolen; nor is there any competent evidence that the piece ever was actually in

the museum’s inventory.                                                               Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left

6553. Defendants Italy and MiBACT The Defendant and its Ministry of Culture

have has at all times relevant to this

action been aware of law enforcement agencies and other agencies in Italy, run and

controlled by Italy or MiBACT, Defendant and/or the Ministry of Culture, and

around the world to which the theft of artifacts like the Head of Alexander are to

be reported if there is a belief that such a piece has been stolen.                   Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left

6654. On multiple occasions since 1958, the Head of Alexander has been widely

and publicly offered for sale and displayed in catalogues fully accessible to

Defendants, including some catalogues actually monitored and examined by

Defendants, and has been on public display at public auctions and other

exhibitions; yet not once has any Defendant ever claimed that the Head of

Alexander was stolen or was its property until February 19, 2018.

6755. At no time between 1958 and 2018, or any other time up until February 19,




                                          21
2018 did Defendants Italy or MiBAC, or any of theirits agents ever make a claim,

file a notice, provide any information, or otherwise in any way, shape, or form

indicate to any agency or anyone else that the Head of Alexander was stolen.

6856. Defendants Italy and MiBAC were and its Ministry of Culture was aware at

all times relevant to this

action that their its law enforcement agencies, and particularly those divisions of

theirits law enforcement agencies charged with monitoring the theft and illicit trade

in artifacts and antiquities belonging to Italy around the world regularly monitor

auctions held by Sotheby’s and other auction firms to determine whether any

stolen items belonging to Italy are being offered for sale. Indeed, MiBACT the

Ministry of Culture’s law enforcement agency specifically examined the

Sotheby’s catalogue that displayed the Head of Alexander; yet neither Defendant

nor any other agency took any no steps ever to claim the Head of Alexander was

stolen or to indicate to any monitoring or reporting agency that it ever had been

stolen.

6957. Any claim by Defendants to ownership of the Head of Alexander is barred

bBy the applicable statute of limitations

the applicable statute of limitations.                                                  Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

7058. Any claim by Defendants to ownership of the Head of Alexander is barred

bBy laches.


                                            22
laches.                                                                              Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                     stops: 0.5", Left

7159. Any claim by Defendants to ownership of the Head of Alexander is barred

bBy waiver.



waiver.

7260. Based on international conventions to which Defendant Italy is a signatory

aAnd

based on principles of customary international law any claim by Defendants for

recovery of the Head of Alexander must be accompanied by just compensation to

Safani as a bona fide good faith purchaser for value of the Head of Alexander.       Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                     stops: 0.5", Left

Under 28 U.S.C. §§1605(a)(3) and (a)(5), Italy and MiBACT Areis Not                  Formatted: Underline
Immune from Suit.
                                                                                     Formatted: Underline
7361. Plaintiff’s rights in property located in the United States - the Head of      Formatted: Line spacing: single


Alexander - were taken by the Defendants Italy and MiBACT and its Ministry of

Culture, in concert with and through Defendant Vancethe DA and other agents

acting at the behest of Defendants Italy and MiBACT, the Ministry of Culture, in

violation of international law. Among the violations of international law

committed are the following illustrative examples (there are more):

             A. Failure to meet the obligations imposed under Articles 5(d)&(g) of

the 1970 UNESCO Convention;
                                          23
             B. Failure to meet the obligations imposed under Article 7 of the

1970 UNESCO Convention, by circumventing diplomatic channels with its claim,

in an effort to avoid its obligation to pay Plaintiff just compensation if it prevailed

in showing that the Head of Alexander actually was stolen, by failing actually to

pay or offer to pay just compensation, and by making a false claim that the Head of

Alexander was stolen, knowing there is no competent evidence of the same. See

also, MOU signed by Italy and the USA on January 19, 2001;

             C. Violation of the right to a fair trial, recognized in various

international instruments, including the Article 10 of the Universal Declaration of

Human Rights (U.N. General Assembly, December 10, 1948); and Article 17 of

the same which prohibits the arbitrary deprivation of one’s property. See also,

European Convention of Human Rights of 1950 and Article 1 of amending

Protocol of 1952.

             D. Filing a false claim of theft and depriving a person of his rights to

his property without cause and without just compensation violates normative

principles of customary international law.

7462. MiBACT The Ministry of Culture is an agency orf instrumentality of Italy as

defined in

28 U.S.C. §1605(a)(3) and it is and at all times relevant to this case has been

engaged in commercial activity in the United States. Its commercial activity


                                           24
includes, but is not limited to, organizing and running exhibits, offering

merchandise for sale in the United States, promoting Italian tourism in the Unitedd

States, publishing books and periodicals for distribution and sale in the United

States, other commercial activities identified hereinbefore, and much more.             Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

7563. The Defendants and their its agents have tortiously caused Plaintiff to lose

hHis

valuable property and Plaintiff has suffered money damages because of the

Defendants’s tortious acts and omissions, all undertaken by agents of the

Defendants acting pursuant to their employment by the Defendant and in the scope

of their office or employment, with such tortious conduct occurring entirely in the

United States.                                                                          Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                        stops: 0.5", Left

76. The tortious conduct engaged in by Defendants Italy and MiBACT has

included, but is not limited to, knowingly and intentionally making a false claim to

Vance that the Head of Alexander was stolen, and demanding the seizure and

transfer of the Head of Alexander to these Defendants, based on this false claim.

77.    There is no countervailing interest in abstention or comity or any other

related principle that bars any of the requested relief. The presiding justice in the

conflicting state court “Turnover” proceeding has asserted that this Court is the

more appropriate forum to adjudicate the issues in this case and stayed the state

court action so that the underlying matter can be litigated in this Court.


                                          25
                              CAUSES OF ACTION                                         Formatted: Centered


                                  COUNT I
             (Declaratory Judgment -– Declaration of Ownership)
                    (All Defendants and Defendant in rem)
                                                                                       Formatted: Font: Bold, Italic, Complex Script Font:
                                                                                       Bold, Italic
7864. Plaintiff repeats and re-alleges each of the foregoing paragraphs,
                                                                                       Formatted: Centered

incorporating them here by reference.

7965. Plaintiff purchased the Head of Alexander as a bona fide good faith

purchaser for value and has acted in good faith at all times.

8066. There is Defendant has no competent evidence to support any claim that the

Head of

Alexander was stolen or that anyone other than Safani Italy is the rightful owner of

the Head of Alexander.

8167. Any claim Italy or MiBACT might have had that either it was the rightful

original owner of the

Head of Alexander and maintains a right of ownership has been extinguished and

is otherwise barred by principles of law and equity.

8268. There is no basis for the forfeiture or repatriation of the Head of Alexander

under U.S. or international law.

8369. Safani is the true and rightful owner of the Head of Alexander to the

exclusion of all others and may lawfully sell or keep the Head of Alexander.


                                          26
                                  COUNT II
                         (Conversion – All Defendants)

8470. Plaintiff repeats and re-alleges each of the foregoing paragraphs,

incorporating them here by reference.

8571. Plaintiff was a bona fide good faith purchaser for value of the Head of

Alexander and is the true, lawful, and exclusive owner of the Head of Alexander.

8672. Defendants haves no legitimate claim to ownership of the Head of

Alexander.

8773. Defendant Vance, The New York County District Attorney’s office, acting

on the demand of Defendants Italy and MiBACT, and as their agent, exclusively

for the benefit of Defendants Italy and MiBACT, and in furtherance of the

unlawful scheme of Defendants Italy and MiBACT, or on his own as Defendant’s

agent and for the Defendant’s benefit, for these purposes, wrongfully took and

maintains custody of the Head of Alexander, based on Defendants Italy’s and

MiBACT’s claims and demand Defendant’s claims and request for the same and

has refused Plaintiff’s requests for the return of the Head of Alexander.          Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                   stops: 0.5", Left

8874. As agents for Defendants Italy and MiBACT and in response to their

demand, Vance the Defendant and at the Defendant’s request, the DA and the other

Defendants seeks to




                                         27
permanently deprive Plaintiff of the Head of Alexander and to cause the Head of

Alexander to be transferred to the direct possession of the Italy and

MiBACTDefendant and ultimately to theirits ownership.

8975. Plaintiff has a lawful possessory right and ownership interest in the Head of

Alexander.

9076. Defendant Vance , through the New York County District Attorney’s office

      as its

agent, has intentionally and without lawful authority, assumed or exercised control

and dominion over the Head of Alexander, personal property belonging to Safani,

thereby interfering with Safani’s right of possession, in derogation of Safani’s

rights with respect to the Head of Alexander.                                         Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left



                                    Count III
                           (Replevin – All Defendants)

9177. Plaintiff repeats and re-alleges each of the foregoing paragraphs,

incorporating them here by reference.

9278. The Head of Alexander currently is in the possession, custody, and control

of Defendant Vance, the DA, acting on his own accord and as an agent for the

other Defendants, Defendant Italy, for the purpose of permanently depriving

Safani of the right to possess and own the Head of Alexander in favor of the other

DefendantsItaly.


                                         28
9379. Plaintiff has a possessory right to the Head of Alexander that is superior to

the possessory right of the Defendants or of anyone else.

                                COUNT IV
             (Unjust Enrichment – Defendants Italy and MiBACT)

9480. Plaintiff repeats and re-alleges each of the foregoing paragraphs,

incorporating them here by reference.

9581. By seizing or causing to be seized the Head of Alexander, Defendants

through its agent,

the DA, Defendant haves received and seeks to receive a benefit, including the

expropriation of Safani’s property for the use and gain of Defendants Italy and

MiBACTits own use and gain.                                                           Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left

9682. By doing so and by continuing to demand that Defendant Vance possess the

Head of Alexander, to which he and they have

it has no lawful claim, interest, or right, Defendants Italy and MiBACT haves been

and will continue to be unjustly enriched.                                            Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                      stops: 0.5", Left

9783. Defendants’s actions constitute a de facto forfeiture without due process or

just compensation in violation of international law and United States law,

including principles encompassed in international conventions to which Italy is a

signatory.

9884. Equity, good conscience, and principles of United States and international



                                         29
law demand that the Defendants pay damages to the Plaintiff based on theits

unlawful seizing and prospective repatriation of the Head of Alexander, Safani’s

lawfully acquired property, and it is unjust to permit the Defendant to retain the

benefit of its actions without just compensation to the Plaintiff.

9985. Safani is entitled to damages representing the full fair-market value of the

Head of Alexander and the value of its expenses incurred in connection with

Defendants’s actions as described herein, plus interest on the same.

                                  COUNT V
    (42 U.S.C. Sec. 1983 – Fourth Amendment Violation – Defendant Vance)


100. Plaintiff repeats and re-alleges each of the foregoing paragraphs,

incorporating them here by reference.

101. Defendant Vance’s actions in this case in obtaining a warrant based on a

reliance on facts provided by MiBACT, which did not actually establish probable

cause for a seizure, without any meaningful independent investigation, and

Vance’s seizure of the Head of Alexander violated Plaintiff’s rights under the

Fourth and Fourteenth Amendments to the United States Constitution.

102. Defendant Vance’s actions and his agents’ actions were taken under color of

state law and were taken in violation of law that was clearly established at the time.

103. There was no lawful basis for believing that the Head of Alexander was

stolen at the time the warrant was sought and issued and, indeed, on information


                                          30
and belief, the alleged facts supporting the false claim that the Head of Alexander

was stolen have materially changed since the warrant was issued, further

demonstrating the lack of probable cause for the seizure.

104. Among other errors by Defendant Vance, in overly relying on assertions

made by MiBACT, Vance ignored the well documented history of unmerited and

unsupported claims by Italy and MiBACT that artifacts were stolen when, in fact,

there was no such evidence and, in light of the theory used in this case to make the

claim that the Head of Alexander was stolen, Defendant Vance wrongly ignored

evidence undermining that theory and erred by failing to undertake its own

meaningful investigation prior to seeking the warrant. See e.g., A Take of Two

Seizures: The Carinieri TPC, Cultural property News (July 20, 2021).

https://culturalpropertynews.org/a-tale-of-two-seizures-antwerp-basel-and-the-

carabinieri/.

105. Plaintiff suffered damages from this violation of his constitutional rights and   Formatted: Left


demands the return of his property that was unlawfully taken from him.

                                   COUNT VI
         (42 U.S.C. Sec. 1983 – 14th Amendment Due Process Violation                   Formatted: Superscript
                               (Defendant Vance)                                       Formatted: Line spacing: single




106. Plaintiff repeats and re-alleges each of the foregoing paragraphs,

incorporating them here by reference.



                                         31
107. Defendant Vance and his agents, acting at all times under color of state law

and in contravention of clearly established law, constituted an unlawful taking and

continuing deprivation of Plaintiff’s property without making just compensation

and without due process of law in violation of Plaintiff’s rights under the

Fourteenth Amendment to the United States Constitution.

108. Defendant Vance unlawfully took Plaintiff’s valuable property – the Head of

Alexander – and is trying to permanently deprive Plaintiff of its property without

just compensation through a state court proceeding that lacks jurisdiction where

ownership of the object is at issue and which, at best only provides a summary

proceeding for a determination of the rights at issue and which, by that court’s own

account, is not the appropriate forum for such a matter, even if it had jurisdiction.

                              CLAIMS FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the following relief:

   1. 1. On Count I of the Complaint:                                                     Formatted: Font: (Default) Times New Roman, 14 pt,
                                                                                          Complex Script Font: Times New Roman, 14 pt

      A. Give notice to all who claim to have an interest in the Head of Alexander        Formatted: List Paragraph, Numbered + Level: 1 +
                                                                                          Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment:
                                                                                          Left + Aligned at: 0.25" + Indent at: 0.75"
       to appear and present any and all proof in support of their claim to an interest   Formatted: Font: (Default) Times New Roman, 14 pt,
                                                                                          Complex Script Font: Times New Roman, 14 pt
      in the Head of Alexander;

      B. Enter , a declaratory judgment consistent with the                               Formatted: List Paragraph, Numbered + Level: 1 +
                                                                                          Numbering Style: A, B, C, … + Start at: 1 + Alignment:
                                                                                          Left + Aligned at: 0.5" + Indent at: 0.75"
language set out in Count I, and declaring that Safani is the true, lawful, and

exclusive owner of the Head of Alexander and that Defendants and its agent, the


                                          32
New York County District Attorney’s office, must immediately relinquish

possession of the Head of Alexander and return it to Safani, for its sale or whatever

unrestricted use Safani wishes to make of the Head of Alexander.

2.    On Counts II through IV of the Complaint, award Safani just, fair, and

appropriate damages in an amount to be proven at trial.

3.    On Counts V and VI, (a) enter a declaratory judgment finding that Defendant

Vance’s actions violated Safani’s rights under the Fourth and Fourteenth

Amendments to the United States Constitution; (b) enter an injunction requiring that

the Head of Alexander be maintained in this District at all times until it is returned

to Safani as the rightful owner, enjoining, pursuant to 28 U.S.C. Sec. 1651 (the All

Writs Act), any further proceedings in the conflicting state court proceedings

initiated by Defendant Vance, and ordering the return of the Head of Alexander to

Safani as the rightful owner.

43.   An award of iInterest, costs, disbursements, and reasonable attorney’s fees

incurred in this

aaction, including the same incurred by Defendant’s actions to which this lawsuit is

directed and in connection with this lawsuit.                                            Formatted: Indent: Before: 0", Hanging: 0.5", Tab
                                                                                         stops: 0.5", Left




54.   Such other and further relief as this Court deems just and equitable.

                                 JURY DEMAND


                                         33
      Plaintiff hereby demands a jury trial on all claims so triable.

Dated: August 23, 2021July 20, 2020

                                    /s/ David I. Schoen
                           David I. Schoen (DS 0860)                                  Formatted: Centered
                     Counsel for Plaintiff, Safani Gallery, Inc.

David I. Schoen
Attorney at Law
2800 Zelda Road, Suite 100-6
Montgomery, Alabama 36106
Telephone: 334-395-6611
Facsimile: 917-591-7586
E-Mail: DSchoen593@aol.com




                         CERTIFICATE OF SERVICE

      I hereby certify that I have caused a true and accurate copy of the foregoing

Amended Complaint to be served on all counsel of record by filing the same

electronically through the Court’s ECF system on this 23rd day of August, 202120th    Formatted: Superscript
day of July, 2020.


                                    /s/ David I. Schoen
                           David I. Schoen (DS 0860)                                  Formatted: Centered
                     Counsel for Plaintiff, Safani Gallery, Inc.

David I. Schoen
Attorney at Law
2800 Zelda Road, Suite 100-6
Montgomery, Alabama 36106
Telephone: 334-395-6611
                                          34
Facsimile: 917-591-7586
E-Mail: DSchoen593@aol.com




                             35
